Title: To George Washington from Thomas Johnson, Jr., 8 December 1780
From: Johnson, Thomas, Jr.
To: Washington, George


                        
                            Sir,
                            Newbury 8th December 1780
                        
                        You will please to Excuse our Boldness being a Committee of but one Town, when we Urge the necessity of
                            Supporting this Frontier. We own we are particularly Interested, but truly are of Opinion that the grand Cause of America
                            depends very much on its being Supported for we hold at least Eighty Miles North of any Frontier now remaining, besides
                            there is no other way to get into Canada by Land but this. And it appears to us that except that Country be United to us
                            our Independance cannot be on a sure and lasting Basis.
                        This Country abounds in Bread, not only for our own Support, but at least an Equal number in other parts. We
                            are about 18000 Souls who are nearly alike exposed, lying on this River for more than 100 Miles. And it is more than
                            probable if the Enemy should be suffered to come upon this River that the whole must share the fate of being burnt and
                            driven off, which would throw at least an equal number of the Inhabitants of the New England States into difficulty for
                            Bread. And many other Inconveniences will necessarily follow, which your Excellency doubtless is aware of.
                        We have in this Town Collected 15000 wt of Flour to be used for our own defence; and assure your Excellency
                            that at least 4000 Bushels of Wheat may be now purchased in this Town, which the People are Manufacturing for Exportation,
                            as they have reason to think it will not be safe here, the Enemy have now no other Object left. Other Towns have also
                            large quantities of Grain. Therefore We humbly beg that a proper force under a good Commander may be sent here by the
                            first of February next to be Employed for the defence of this Frontier, And that a Company of Sixty Men be raised in this
                            Quarter, as a Scouting Party of such as are well acquainted with the several Routs from the Lake and from Canada. And
                            further if it be consistent with the good of the Service, propose to raise for Three, Six, or nine Months a Regiment on
                            This River for the Expedition to Canada if that should be undertaken; and we are of Opinion that from the Militia from the
                            Grants on Connecticutt River might be raised 1500 Men for three Months for said Expedition. We are
                            sensible that it is better for us to devote our whole Service, and allow Produce Gratis, for one Year for the Reduction of
                            Canada, than to submit to the Enemy or suffer the Conflagration which all our Western Frontiers have already undergone.
                            One Town on our Side the Mountains has been Burnt, and this has been threatened by a Party of about 500 who marched to
                            about Twenty five miles distance from this, but being discovered and Militia collecting and coming in very fast they
                            retreated. General Bayley will give you further Information—And we are your Excellencys very humble Servants
                        
                            Committee Newbury
                            Thomas Johnson
                            Robert Johnston
                            Remembranc Chamberlin
                            John Gd Bayley
                            Gideon Smith
                        
                    